Title: To James Madison from Albert Picket and Others, 10 September 1821
From: Picket, Albert
To: Madison, James


                
                    Sir,
                    Baltimore, M.d. Sept. 10, 1821
                
                We address you on a subject of vital importance; we mean the subject of Female education, which has been, hitherto, much neglected, & yet, seems not to have received that attention which it deserves. It has not been conducted on a scale, in our opinion, commensurate to its importance. If it be worthy of national concern, to educate young men well, in all that pertains to their morals & intellect, it is no less necessary to educate females in an equally solid, if not splendid degree.
                Under the impression, that the interests of Female Education should, and can, be placed on a more permanent basis, we intend to apply at the next session of the Legislature of Maryland, for means to erect a Female College, to be conducted on an extensive scale. The importance of such an Institution, properly managed, is seen and felt; & would, perhaps, be a means of bringing into existence, more of a similar nature, in the various states.
                Having been engaged nearly 25 years in the instruction of Females, & having formed our opinion of the advantages of such an establishment, we solicit your attention to the following—
                Your opinion of such an Institution
                —— ——— of the course of Instruction to be adopted
                An Answer as soon as convenient, would be very thankfully received. With the highest sentiments of regard, We remain Yrs
                
                    Albert Picket, Senr.John W. Picket,Albert Picket, Jr.
                
            